*886Voto disidente emitido por el
Juez Asociado Señor Fuster Berlingeri.
I
En el caso de autos existe legitimación activa por parte del peticionario para dilucidar judicialmente el asunto de que trata dicho caso.(1) Ello es así tanto por las razones que ha expuesto el Juez Asociado Señor Negrón García en su propio voto disidente, como por los fundamentos sobre el particular expresados por el Tribunal de Primera Instancia en su sentencia.
Además, debe tenerse en cuenta cuál es el asunto real-mente ante nos. Como expresara un distinguido miembro de este Foro en Pueblo v. Luciano Arroyo, 83 D.P.R. 573 (1961), los jueces no debemos ser tan inocentes como para creer lo que nadie más cree. Con respecto al asunto de autos, no puede haber duda alguna de que la razón por la cual el actual Gobernador del Estado Libre Asociado de Puerto Rico se ruega a identificar los documentos y las co-municaciones oficiales de la Rama Ejecutiva con el nombre propio del cuerpo político que le confiere su autoridad, es que dicho Gobernador es un adversario de ese particular cuerpo político y su desprecio por éste lo lleva al extremo de negarse a utilizar su nombre propio en los documentos oficiales. En cambio, el peticionario en el caso de autos es un conocido partidario del cuerpo político vigente, me-diante el cual se organiza constitucionalmente el pueblo puertorriqueño. Por lo tanto, tiene un interés palpable en que se respete el cuerpo político en cuestión utilizándose su *887nombre propio como es debido en los documentos oficiales. En términos jurídicos objetivos no puede haber duda al-guna de que el peticionario tiene legitimación activa en el caso de autos.
II
El Art. I, Sec. 1 de la Constitución del Estado Libre Aso-ciado de Puerto Rico dispone que mediante esa Constitu-ción “se constituye el Estado Libre Asociado de Puerto Rico”. (Énfasis suplido.) L.P.R.A., Tomo 1, ed. 1982, pág. 252. Durante las discusiones que se llevaron a cabo en la Asamblea Constituyente de Puerto Rico sobre este particular se hizo claro que el pueblo de Puerto Rico, al adoptar dicha Constitución, se organizaba como un Estado Libre Asociado y que el nombre propio de ese ente jurídico que se estaba instaurando sería precisamente el de “Estado Libre Asociado de Puerto Rico”. 2-4 Diario de Sesiones de la Asamblea Constituyente, págs. 1119, 1124, 1126, 1200, 1203-1206, 1217-1218, 1222, 1893, 1895, 2359, 2364, 2381-2387 y 2391 (1961). Por esa razón, en la Resolución Núm. 22 de 4 de febrero de 1952, la Asamblea Constitu-yente claramente expresó “que el nombre en español del cuerpo político creado en virtud de la Constitución que por esta Convención se adopta ... habrá de ser ‘Estado Libre Asociado de Puerto Rico’ ”. (Énfasis suplido.) 4 Diario de Sesiones, supra, pág. 2354.
Más aún, ya antes habíamos resuelto que el nombre del cuerpo político bajo cuya autoridad actúan los funcionarios públicos del país es el de “Estado Libre Asociado de Puerto Rico”. Señalamos entonces que el “Estado Libre Asociado de Puerto Rico” es el sucesor constitucional del “Pueblo de Puerto Rico”. Pueblo v. Vélez López, 83 D.P.R. 486 (1961).
A la luz de todo lo anterior, es incuestionable que el nombre propio del cuerpo político que le confiere a los fun-cionarios públicos del país la autoridad que éstos ejercen es *888el de “Estado Libre Asociado de Puerto Rico”. Por ende, las autoridades públicas que ejercen sus funciones precisa-mente en nombre del Estado Libre Asociado de Puerto Rico tienen el deber evidente de identificar los documentos y las comunicaciones oficiales utilizando el nombre propio del cuerpo político que es la fuente de la autoridad que ejercen. No tiene discreción el Gobernador para promover sus pro-pias creencias partidistas al extremo de negarse a usar en asuntos oficiales el nombre propio del cuerpo político que le confiere su autoridad como Gobernador. Es el Estado Libre Asociado de Puerto Rico el que le confiere al Gobernador Rosselló la autoridad que él ejerce como Primer Mandata-rio del país. El frívolo comportamiento consistente en iden-tificar los documentos y las comunicaciones oficiales a nombre del “Gobierno de Puerto Rico” constituye no sólo un menoscabo ilícito del orden constitucional vigente en Puerto Rico, sino que es, además, un uso político partidista indebido de las prerrogativas de su cargo.
Por las razones anteriormente expuestas, no logro com-prender cómo una mayoría de este Tribunal se ha negado a expedir el recurso solicitado en el caso de autos, cuyos mé-ritos procesales y sustantivos realmente son indiscutibles. Por eso disiento de la decisión mayoritaria, que abdica con un escueto y lamentable “no ha lugar” su responsabilidad en este asunto.

 En este recurso el peticionario ha cuestionado la práctica del Gobernador Rosselló y la Rama Ejecutiva de utilizar el nombre “Gobierno de Puerto Rico”, en lugar del “Estado Libre Asociado de Puerto Rico” en sus documentos y comunicacio-nes oficiales.